                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN

CAMERON TIETZ,
                                              Case No. 2:20-cv-10814
          Plaintiff,
                                              Hon. Paul D. Borman
v.

CORIZON HEALTH, INC.; PATRICK WARREN;
KEITH PAPENDICK; RICHARD RUSSELL; KIM
FARRIS; JULIANA MARTINO; LISA ADRAY;
NURSE DUNCAN; ROBERT LEDUC; SERGEANT
EVANS; EUTRILLA TAYLOR; JULIE TOLLEY;
ALAN GREASON; KRISTOPHER STEECE;
CONNIE HORTON; WARDEN’S ASSISTANT
BEAULIEU; S. THOMPSON; RUM BATHO;
SERGEANT DESCROCHE; SERGEANT BAWKES;
WILLIAM     STURM;    OFFICER   SMITH;
CASSONDRA BALBIERZ; SHERI NEWCOMB;
BILLY WEEMS; KATHLEEN COULLARD;
OFFICER MAGAYHEE; VIRGINIA OLMSTEAD;
BRITTANY BEHM; OFFICER BENSON; OFFICER
COLLINS; OFFICER GALLAGHER; WILLIAM
MYOTTE; OFFICER WESTON,

             Defendants.
__________________________________________________________________
Solomon M. Radner (P73653)
EXCOLO LAW, PLLC
Attorney for Plaintiffs
26700 Lahser Road, Suite 401
Southfield, MI 48033
(866) 939-2656
sradner@excololaw.com
__________________________________________________________________

           COMPLAINT AND DEMAND FOR JURY TRIAL



                                1
      NOW COMES Plaintiff, CAMERON TIETZ, by and through his attorneys,

complaining of Defendants, and respectfully alleges as follows:

                         JURISDICTION AND VENUE

       1.    This is a civil rights action in which the Plaintiffs seek relief for the

violation of their rights secured by 42 U.S.C. § 1983 and the First, Eighth, and

Fourteenth Amendments.

       2.    This Court is granted jurisdiction under 28 U.S.C. § 1331.

       3.    Venue is appropriate in the Eastern District of Michigan pursuant to 28

U.S.C § 1391(b) since a majority of the acts providing the legal basis for this

complaint occurred in the Macomb Correctional Facility in the Township of Lenox,

County of Macomb, State of Michigan.

       COMPLIANCE WITH PRE-EXHAUSTION REQUIREMENTS

       4.    Plaintiff adopts by reference each and every paragraph of this

Complaint as if fully copied and set forth at length herein.

       5.    Plaintiff has complied with the Pre-Exhaustion Requirements of the

Prison Litigation Reform Act through the appropriate grievance processes of the

MDOC for the grievances upon which this litigation is based.

       6.    MDOC’s grievance procedure is a known sham and state officials

across the MDOC utilize the grievance system as a mechanism to chill prisoner’s




                                          2
rights and abilities to bring lawsuits for violations of clearly established

constitutional rights.

       7.    Plaintiff has filed countless grievances addressing the issues raised in

this matter. Defendants continuously refused to properly investigate Plaintiff’s

grievances and routinely rubber stamped their colleagues and subordinates’ denials

demonstrating deliberate indifference to the constitutional violations described in

the grievances. Plaintiff has exhausted all available administrative remedies.

                                     PARTIES

       8.    Plaintiff, CAMERON TIETZ (“Tietz”), is a resident of the State of

Michigan.

       9.    Defendant, Corizon Health, Inc. (“Corizon”), is contracted by the

Michigan Department of Corrections (“MDOC”) to provide medical services to

inmates housed within MDOC correctional facilities. Through its doctors and

medical providers, Defendant Corizon is responsible for providing health care to

inmates including but not limited to approving necessary visits with specialists,

approving necessary surgeries and treatments plans, and approving medications

prescribed to incarcerated individuals. Defendant Corizon acts through its decision

makers and supervisors. At all times relevant, Defendant Corizon was acting under

the color of law.




                                          3
       10. Defendant, Patrick Warren (“Warren”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as warden of Macomb

Correctional Facility (“MRF”). At all times relevant, Defendant Warren was acting

under color of law. Defendant Warren is being sued in his individual and supervisory

capacity.

       11. Defendant, Keith Papendick (“Papendick”), was at all times relevant a

resident of the State of Michigan and employed by Corizon and contracted by

MDOC as the Utilization Manager. Defendant Papendick is responsible for

approving necessary specialist visits and procedures for individuals incarcerated

with the MDOC.

       12. Defendant, Richard Russell (“Russell”), was at all times relevant a

resident of the State of Michigan and employed as the manager of the grievance

section of the office of legal affairs for the MDOC at the central officer in Lansing.

At all times relevant, Defendant Russell was acting under color of law. Defendant

Russell is being sued in his individual and supervisory capacity.

       13. Defendant, Kim Farris (“Farris”), was at all times relevant a resident of

the State of Michigan and employed by Corizon as a physician’s assistant attending

patients in healthcare. At all times relevant, Defendant Farris was acting under the

color of law. Defendant Farris is being sued in her individual capacity.




                                          4
       14. Defendant, Juliana Martino (“Martino”), was at all times relevant a

resident of the State of Michigan and employed by Corizon as a physician’s assistant

attending patients in healthcare. At all times relevant, Defendant Martino was acting

under the color of law. Defendant Martino is being sued in her individual capacity.

       15. Defendant, Lisa Adray (“Adray”), was at all times relevant a resident

of the State of Michigan and employed by the MDOC as a nurse treating patients in

healthcare. At all times relevant, Defendant Adray was acting under the color of law.

Defendant Adray is being sued in her individual capacity.

       16. Defendant, Nurse Duncan (“Duncan”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a nurse treating

patients in healthcare. At all times relevant, Defendant Duncan was acting under the

color of law. Defendant Duncan is being sued in his individual capacity.

       17. When referred to collectively, Defendants Papendick, Adray, Duncan,

Farris, and Martino will be referred to as “Healthcare Officials”.

       18. Defendant, Robert Leduc (“Leduc”), was at all times relevant a resident

of the State of Michigan and employed by the MDOC as an inspector at MRF. At all

times relevant, Defendant Leduc was acting under the color of law. Defendant Leduc

is being sued in his individual and supervisory capacity.

       19. Defendant, Sergeant Evans (“Evans”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a sergeant at MRF.

                                          5
At all times relevant, Defendant Evans was acting under the color of law. Defendant

Evans is being sued in his individual and supervisory capacity.

       20. Defendant, Eutrilla Taylor (“Taylor”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a Grievance

Coordinator at MRF. At all times relevant, Defendant Taylor was acting under the

color of law. Defendant Taylor is being sued in her individual capacity.

       21. Defendant, Julie Tolley (“Tolley”), was at all times relevant a resident

of the State of Michigan and employed by the MDOC as a correctional officer at

MRF. At all times relevant, Defendant Tolley was acting under the color of law.

Defendant Tolley is being sued in her individual capacity.

       22. Defendant, Alan Greason (“Greason”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

officer at MRF. At all times relevant, Defendant Greason was acting under the color

of law. Defendant Greason is being sued in his individual capacity.

       23. Defendant, Kristopher Steece (“Steece”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

officer at MRF. At all times relevant, Defendant Steece was acting under the color

of law. Defendant Steece is being sued in his individual capacity.

       24. Defendant, Warden Connie Horton (“Horton”), was at all times

relevant a resident of the State of Michigan and employed by the MDOC as warden

                                         6
of Chippewa Correctional Facility (“URF”). At all times relevant, Defendant Horton

was acting under color of law. Defendant Horton is being sued in her individual and

supervisory capacity.

       25. Defendant, Warden’s Assistant Beaulieu (“Beaulieu”), was at all times

relevant a resident of the State of Michigan and employed by the MDOC as Assistant

to the Warden at URF. At all times relevant, Defendant was acting under the color

of law. Defendant Beaulieu is being sued in his/her individual capacity.

       26. Defendant, S. Thompson (“Thompson”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a Resident Unit

Manager at URF. At all times relevant, Defendant Thompson was acting under the

color of law. Defendant Thompson is being sued in his individual and supervisory

capacity.

       27. Defendant, Resident Unit Manager Batho (“Batho”), was at all times

relevant a resident of the State of Michigan and employed by the MDOC as a

Resident Unit Manager at URF. At all times relevant, Defendant Batho was acting

under the color of law. Defendant Batho is being sued in his individual and

supervisory capacity.

       28. Defendant, Sergeant Descroche (“Descroche”), was at all times

relevant a resident of the State of Michigan and employed by the MDOC as a

sergeant at URF. At all times relevant, Defendant Descroche was acting under the

                                         7
color of law. Defendant Descroche is being sued in his individual and supervisory

capacity.

       29. Defendant, Sergeant Bawkes (“Bawkes”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a sergeant at URF.

At all times relevant, Defendant Bawkes was acting under the color of law.

Defendant Bawkes is being sued in his individual capacity.

       30. Defendant, Sergeant William Sturm (“Sturm”), was at all times relevant

a resident of the State of Michigan and employed by the MDOC as a sergeant at

URF. At all times relevant, Defendant Sturm was acting under the color of law.

Defendant Sturm is being sued in his individual and supervisory capacity.

       31. Defendant, Officer Smith (“Smith”), was at all times relevant a resident

of the State of Michigan and employed by the MDOC as a correctional officer at

URF. At all times relevant, Defendant Smith was acting under the color of law.

Defendant Smith is being sued in his/her individual capacity.

       32. Defendant, Cassondra Balbierz (“Balbierz”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

officer at URF. At all times relevant, Defendant Balbierz was acting under the color

of law. Defendant Balbierz is being sued in her individual capacity.

       33. Defendant, Sheri Newcomb (“Newcomb”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

                                         8
officer at URF. At all times relevant, Defendant Newcomb was acting under the

color of law. Defendant Newcomb is being sued in her individual capacity.

       34. Defendant, Billy Weems (“Weems”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

officer at URF. At all times relevant, Defendant Weems was acting under the color

of law. Defendant Weems is being sued in his individual capacity.

       35. Defendant, Kathleen Coullard (“Coullard”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

officer at URF. At all times relevant, Defendant Coullard was acting under the color

of law. Defendant Coullard is being sued in her individual capacity.

       36. Defendant, Officer Magayhee (“Magayhee”), was at all times relevant

a resident of the State of Michigan and employed by the MDOC as a correctional

officer at URF. At all times relevant, Defendant Magayhee was acting under the

color of law. Defendant Magayhee is being sued in his/her individual capacity.

       37. Defendant, Virginia Olmstead (“Olmstead”), was at all times relevant

a resident of the State of Michigan and employed by the MDOC as a correctional

officer at URF. At all times relevant, Defendant Olmstead was acting under the color

of law. Defendant Olmstead is being sued in her individual capacity.

       38. Defendant, Brittany Behm (“Behm”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

                                         9
officer at URF. At all times relevant, Defendant Behm was acting under the color of

law. Defendant Behm is being sued in her individual capacity.

       39. Defendant, Officer Benson (“Benson”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

officer at URF. At all times relevant, Defendant Benson was acting under the color

of law. Defendant Benson is being sued in his/her individual capacity.

       40. Defendant, Officer Collins (“Collins”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

officer at URF. At all times relevant, Defendant Collins was acting under the color

of law. Defendant Collins is being sued in his/her individual capacity.

       41. Defendant, Officer Gallagher (“Gallagher”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

officer at URF. At all times relevant, Defendant Gallagher was acting under the color

of law. Defendant Gallagher is being sued in his/her individual capacity.

       42. Defendant, William Myotte (“Myotte”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

officer at URF. At all times relevant, Defendant Myotte was acting under the color

of law. Defendant Myotte is being sued in his individual capacity.

       43. Defendant, Officer Weston (“Weston”), was at all times relevant a

resident of the State of Michigan and employed by the MDOC as a correctional

                                         10
officer in the Food Services division at URF. At all times relevant, Defendant

Weston was acting under the color of law. Defendant Weston is being sued in his/her

individual capacity.

                            STATEMENT OF FACTS

                                     Background

       44. Plaintiff, at all times relevant to this complaint, was incarcerated in the

custody of the MDOC.

       45. Plaintiff developed symptoms including high fever, body aches, severe

redness and swelling in his leg, and burning pain in his leg. The prison healthcare

services initially believed Plaintiff had the flu, but after his symptoms failed to

resolve, he was transferred to an external hospital. The hospital physician

determined that Plaintiff’s leg was infected with cellulitis (a form of streptococcal

infection), held the Plaintiff overnight, and successfully treated the infection with IV

infused antibiotics. The physician instructed Plaintiff that, if the same symptoms

should ever occur again, he should inform the prison healthcare services that the

infection is cellulitis and that similar treatment is required. Upon information and

belief, this information is documented within Plaintiff’s medical records.

       46. At all relevant times prior to July 30th, 2019, Plaintiff was incarcerated

in MRF. At that time, Plaintiff was transferred to URF, where he has remained until

present. URF is widely known as a disciplinary facility within the MDOC.

                                          11
       47. In addition to Jewish Sabbath services, MRF offers certified Kosher

meals for Jewish inmates, as well as Shabbat and holiday services with Minyan. This

is partially through a unique partnership with The Aleph Institute, a Jewish non-

profit. MRF is the only MDOC facility that can accommodate these important tenets

of the Jewish faith.

       48. URF and other MDOC facilities offer only non-certified Kosher meals

and basic Jewish Sabbath services.

       49. Prior to being transferred to URF, Plaintiff was under an administrative

transfer hold preventing MDOC from transferring him to another facility due to the

unique ability of MRF to accommodate Plaintiff’s religious beliefs.

       50. Plaintiff’s transfer to URF was retaliatory action intended to deter

Plaintiff from continuing to file grievances against the MDOC, and this retaliation

continued after being transferred to URF.

                                     Hernias

       51. In approximately 2016, Plaintiff first began to develop a hernia. He

noticed a ripping feeling in his abdomen and was bedridden for weeks. Soon after,

he developed a mass protruding from his abdomen that grew to approximately the

size of a baseball.




                                        12
       52. Plaintiff sought care from MRF Healthcare Officials, who claimed that

it was an overdeveloped muscle and that there was no protrusion. Plaintiff continued

to seek medical care, but no additional care was provided.

       53. In approximately April of 2018, Plaintiff developed a second hernia that

grew to protrude near his navel. Plaintiff again sought care from MRF Healthcare

Officials and was explicitly told that they do not treat hernias. Plaintiff attempted to

just live with the pain but was struggling. Defendant Martino and Defendant Adray

knew Plaintiff had a hernia as well as a golf ball sized mass sticking out of his body

and refused to follow up or prescribe any medication. As a result the hernia got

worse. Plaintiff filed a grievance on the issue.

       54. In approximately December of 2018, the second hernia ripped further,

causing daily groin pain and difficulty using the restroom. Plaintiff again sought care

from Defendants Healthcare Officials, and again he was denied care.

       55. Plaintiff’s two hernias continued to worsen until they seemed to have

torn nearly into each other. The pain grew so severe that Plaintiff was again

bedridden for several weeks.

       56. Plaintiff continued to seek medical care and eventually MRF

Healthcare Officials conducted an X-ray examination. However, Plaintiff never

received a follow-up or results from this X-ray.




                                          13
       57. Plaintiff continued to seek medical care. At his next visit, an MRF

Healthcare Official stated “I don’t know why you keep coming over. We aren’t

going to help with a hernia.” Defendant Healthcare Officials then even insisted that

Plaintiff did not have a hernia and was merely constipated.

       58. Plaintiff has since developed a third hernia in his groin, causing severe

groin and testicular pain. This has caused difficulties urinating, in addition to

Plaintiff’s ongoing constipation.

       59. Plaintiff continued to seek medical care. Rather than addressing the root

issue, Plaintiff’s hernias, Defendant Healthcare Officials placed Plaintiff on eight

pills of stool softeners per day. This has caused severe diarrhea and even more pain.

In addition, Plaintiff has suffered severe irritation as a result of prolonged diarrhea.

He has requested wipes or additional bathroom tissue to alleviate this irritation, but

these requests have been denied.

       60. Plaintiff continued to seek medical care and was given a second X-ray

examination. Again, Plaintiff never received a follow-up or results from this X-ray.

       61. Plaintiff continues to suffer from these untreated issues.

       62. Defendants Adray, Farris, Martino and Duncan, with knowledge of

Plaintiff’s serious medical needs, denied medical treatment to Plaintiff.

       63. Upon information and belief, Defendants were aware of the fact that

Plaintiff had serious and legitimate medical needs that were repeatedly ignored.

                                          14
                              Streptococcal Infection

       64. In March 2018, Plaintiff began developing a high fever, body aches,

severe swelling and redness in his leg, and burning pain in his leg. Plaintiff

recognized these symptoms as the same symptoms that were present before his

cellulitis diagnosis in 2013-2014. As directed by the hospital physician, Plaintiff

notified Defendant Healthcare Officials of this history and the treatment required.

Defendant Healthcare Officials insisted that Plaintiff only had the flu and refused to

provide him with proper treatment. On several occasions Plaintiff presented with

these symptoms and was not given the necessary treatment.

       65. Plaintiff returned to healthcare services the following day. More than

half of his leg was red, and the swelling had increased. He again attempted to inform

the healthcare officials of his previous history and the treatment required, but they

told him that he does not know what he is talking about and sent him back to his cell.

       66. Plaintiff continued to seek treatment, and finally, on or about March 18,

2018, Plaintiff was transferred to an external hospital. By this point, the redness and

swelling was affecting almost his entire leg, and he had maintained a fever of over

100°F for three days.

       67. The hospital physician diagnosed Plaintiff with cellulitis for a second

time. The physician also expressed great concern at the fact that it had taken so long

for Plaintiff to be transferred to the hospital. He stressed that, if the issue were to

                                          15
happen again, Plaintiff must be admitted more quickly. He also ordered that Plaintiff

see a specialist once the infection had been treated and the swelling had receded in

order to determine why the issue was recurring.

       68. Once Plaintiff returned to MRF, he was not provided with the proper

antibiotics prescribed by the hospital physician for several days. Meanwhile,

Plaintiff’s symptoms worsened to include memory fog and nerve impingement in

his leg.

       69. Despite the hospital physician’s orders, Plaintiff was not allowed to see

a specialist to determine why the issue was recurring.

       70. Defendant Corizon and Defendant Papendick are responsible for

ensuring MDOC inmates see the necessary specialists to treat serious medical needs.

Pursuant to Corizon’s policy to deny necessary care for non-medical reasons, like

cost-saving, Defendant Papendick denied Plaintiff’s a specialist visit.

       71. In approximately August of 2018, the same process occurred. Plaintiff

developed the same symptoms as he had previously and went to MRF Healthcare

Officials. He informed them of his two previous incidents with cellulitis and that the

hospital physician had specifically instructed him to inform the staff that the

antibiotics available at MRF are insufficient to treat this type of infection, so he must

receive external care.




                                           16
       72. The Defendant Healthcare Officials indicated that they do not need to

hear what Plaintiff has to say, gave Plaintiff Tylenol, and sent him back to his cell.

       73. On these occasions the healthcare staff called Defendant Farris, the

medical provider on call when Plaintiff continuously presented with a fever and

swollen red legs. Despite knowledge of Plaintiff’s repeated problems and history,

Defendant Farris merely instructed the nurses to give him an antibiotic and send him

back to his cell. While Farris stated that she would follow up with Plaintiff about the

problems he was experiencing, she did not and neither did the nurses Duncan or

Adray. Farris would routinely wait several days, while Plaintiff continued to have a

fever as well as swollen, painful, and red legs spreading to his stomach causing him

intense pain and discomfort that prevented him from being able to move freely. On

several occasions he had to go to the hospital as a result of these delays with one

hospital visit lasting a month.

       74. Plaintiff repeatedly sought care from Defendant Healthcare Officials

and was denied for several days. Several of his appointments were canceled without

reason. Eventually, Plaintiff collapsed and had to be carried to healthcare, where

officials finally transferred him to the external hospital.

       75. Plaintiff was forced to remain in the hospital for a period of two weeks,

receiving ongoing IV antibiotics, in order to recover from the infection that had

worsened in the days MRF Healthcare Officials refused to treat him. The hospital

                                           17
physician expressed great frustration at the prolonged delay of treatment, as well as

the fact that Plaintiff had still not been seen by a specialist. After these two weeks,

Plaintiff was transferred to Duane Waters hospital, an MDOC hospital. There, one

of John Doe Physicians made the decision to discontinue the IV antibiotics, despite

the external physician’s orders to continue them, and sent Plaintiff back to MRF with

only oral antibiotics.

       76. After his hospitalization, Plaintiff did not see Defendant Farris anymore

as his medical provider. Instead he was reassigned to Defendant Martino. Defendant

Martino had full knowledge of his serious medical needs and specifically told him

that he needed to be on certain medications to strengthen his GI tract and prevent an

internal infection. Despite kiting and requesting said medication described by

Defendant Martino and grieving the situation, Plaintiff was not given the proper

medication. As his medical provider Defendant Martino was aware of this and

acquiesced in the denial of prescribed medication despite knowledge of medical

necessity and need to treat Plaintiff.

       77. Despite the hospital physician’s orders, Plaintiff was also still not

allowed to see a specialist to determine why the issue was recurring. During a follow-

up appointment, MRF Healthcare Officials explicitly stated that Plaintiff would not

be authorized to see a specialist. Defendant Corizon through Defendant Papendick

is responsible for ensuring outside specialist care is approved for prisoners with

                                          18
serious medical need. Defendants denied the hospital doctor’s request that Plaintiff

see a specialist.

       78. Defendant Papendick as a supervisor and policymaker for Defendant

Corizon exemplifies Defendant Corizon’s policy to deny medically necessary for

non-medical reasons. Plaintiff was told on several occasions that he needed to see a

specialist, needed to be sent to the hospital faster, needed to have certain medications

to treat his serious medical needs. Defendant Corizon maintains a policy, practice,

or custom that requires Defendant Papendick to send prisoners to the hospital or a

specialist but then refuses to follow through with the prescribed and recommended

treatment plans in order to save money and minimize the amount of outside medical

care provided to incarcerated individuals.

       79. In approximately January of 2019, the same process occurred once

again. Plaintiff developed the same symptoms, sought treatment from MRF

Healthcare Officials, and treatment was denied for days. Finally, MRF Healthcare

Officials transferred Plaintiff to the external hospital again.

       80. The hospital physician was baffled as to why Plaintiff was repeatedly

being denied prompt care and access to a specialist. Despite the fact that a proper

diagnosis would require the specialist to see Plaintiff when the infection was not

active, the physician decided that the best approach was to have a specialist examine

Plaintiff while Plaintiff was admitted for treatment. The specialist agreed that he

                                           19
could not properly diagnose Plaintiff while the infection was still active, but

suspected that the infection was either cellulitis or a more severe form of

streptococcal.

       81. The hospital physician ordered a long-term antibiotic in attempt to

prevent the infection from recurring, but specifically ordered that Plaintiff also be

placed on a probiotic, cautioning that if Plaintiff does not take a probiotic he will

inevitably develop a stomach infection.

       82. Despite the hospital physician’s orders, Defendant Healthcare Officials

denied Plaintiff access to probiotics. Plaintiff’s stomach is now in constant pain and

his nutrition levels are off, suggesting that the physician’s predication of a stomach

was correct.

       83. Despite the hospital physician’s orders, Plaintiff has still not been

allowed to see a specialist to determine why the issue is recurring.

       84. Upon information and belief, Defendant MRF Healthcare Officials

were aware of the fact that Plaintiff had serious and legitimate medical needs that

were repeatedly being neglected.

                                    Retaliation

       85. On or about December 30th, 2017, Defendant Leduc summoned

Plaintiff into his office. Inspector Leduc called Plaintiff a “fake ass Jew” and

threatened to place Plaintiff on Security Threat Group (“STG”) status if Plaintiff did

                                          20
not sign off on the transfer hold so that he could be transferred to another facility.

Upon information and belief, this was an escalation of a months-long campaign of

Defendant Leduc harassing Plaintiff, at least partially in retaliation for his affiliation

with Temujin Kensu, another MDOC inmate.

           86. STG status indicates gang membership, and being placed on STG status

entails a significant reduction of freedoms and privileges for inmates.

           87. Plaintiff has absolutely no gang or similar affiliations that would

support a designation of STG status.

           88. In January of 2018, Plaintiff was walking through the facility school

building. Defendant Tolley was at the desk and received a phone call from Inspector

Leduc, who told Defendant Tolley to stop Plaintiff, ask if he was a “real Jew,” and

ask if he was a gang member.

           89. On or about July 9th, 2018, Inspector Leduc threatened Plaintiff with

continued retaliation if Plaintiff did not sign off on the transfer hold. When Plaintiff

refused, Inspector Leduc had Plaintiff fired from his employment in the chow hall.

Inspector Leduc told Plaintiff that he would never get a job unless it was cleaning

toilets.

           90. On or about April 5th, 2019, Plaintiff was participating in a facility-wide

mock pack-up exercise. Inspector Leduc, along with Defendant Greason and

Defendant Steece, came to Plaintiff’s cell. Inspector Leduc arbitrarily accused

                                             21
Plaintiff of being in possession of drugs and made further disrespectful comments to

plaintiff. Despite knowing that Inspector Leduc had no basis for his behavior,

Defendant Greason and Defendant Steece stood by as Defendant Leduc harassed

Plaintiff without intervening.

       91. Throughout the same day, Defendant Leduc made several comments to

Plaintiff, such as “You’re still here? I thought we got that hold off of you.” This was

an insinuation that Defendants were attempting to get Plaintiff transferred and

remove his religious hold.

       92. On or about April 12, 2018, Plaintiff filed a grievance pertaining to

deliberate indifference to his streptococcal infection.

       93. On or about May 11, 2018 Plaintiff filed a grievance pertaining to MRF

Healthcare Officials for failing to provide healthcare, including deliberate

indifference to Plaintiff’s medical needs.

       94. On or about May 30, 2018, Plaintiff filed a grievance pertaining to

deliberate indifference to his hernias.

       95. On or about July 8, 2018, Plaintiff filed a grievance pertaining to

employment discrimination on the grounds that he had been repeatedly passed over

for a tutor position. This was a direct result of Inspector Leduc’s retaliatory action

obstructing Plaintiff from obtaining employment that he was qualified for.




                                          22
       96. On or about February 20, 2019, Plaintiff filed a grievance pertaining to

deliberate indifference to his streptococcal infection and subsequent need for

probiotics.

       97. On or about March 18, 2019, Plaintiff filed a grievance pertaining to

deliberate indifference to his hernias.

       98. On or about March 24, 2019, Plaintiff filed a grievance pertaining to

MRF Grievance Coordinator Defendant Taylor’s obstruction of Plaintiff’s right to

file grievances by failing to properly process grievances he filed.

       99. Plaintiff filed another grievance pertaining to healthcare’s denial of

medication proscribed by his medical provider. Plaintiff’s grievance was again

arbitrarily denied by Defendant Taylor. Defendant denied his grievance as “vague”

despite Plaintiff’s detailed explanation that he was not receiving prescribed

medication necessary for his health. He was prescribed medications by the doctor

who treated him at the hospital and his medical provider at the MDOC informed him

that these medications were being denied. Plaintiff exhausted the grievance at every

step explaining that his grievance was not vague, and that at no point was he ever

reviewed or asked for more information about the grievance. He continued to need

the medication.

       100. Defendant Warden Warren reviewed the grievances and upheld the

wrongful rejection of the grievance. Defendant Richard Russell, the manager of the

                                          23
grievance section of the office of legal affairs for the MDOC, also upheld the

wrongful rejection. Despite Defendant Taylor, Defendant Warren and Defendant

Russell’s explicit knowledge that Plaintiff had been prescribed medication by a

doctor and was being refused the medication by healthcare, Defendants rejected

Plaintiff’s grievances and acted out of retaliation for Plaintiff’s protected conduct of

filing grievances and with deliberate indifference to his serious medical need by

permitting healthcare to deny medication prescribed by a doctor for a diagnosed

medical condition. Defendants are supervisors and administrators for the MDOC and

have failed to intervene and acquiesced in the unconstitutional behavior of their

subordinates in denying care to Plaintiff despite Plaintiff properly filing a grievance

on the issue. This process continuously happens and demonstrates the futility of

grievance system as orchestrated by the officials of the MDOC.

       101. Defendant Taylor denied Plaintiff’s grievance against her wrongful

rejections as a “non-grievable issue.” Defendant Greason upheld the rejection and

prevented Plaintiff from filing another grievance on the issue. Plaintiff appealed the

rejection and after review Defendant Warden Warren upheld the rejection.

       102. On or about July 17, 2019, Defendant Tolley summoned Plaintiff to her

office. Defendant Tolley asked Plaintiff if he was a participant in the program hosted

by The Aleph Institute, asked Plaintiff if he was a “real Jew,” asked about the

medical grievances Plaintiff had filed, and threatened Plaintiff with being transferred

                                          24
to another facility. Defendant Tolley also attempted to persuade Plaintiff to sign off

on his transfer hold by promising that, if he did, he would only be transferred to

another unit, rather than the threatened transfer to another facility if he did not.

Plaintiff did not sign off on this request.

       103. On or about July 21, 2019, Plaintiff filed a grievance pertaining to

Defendant Tolley’s threat of retaliatory transfer to another facility and the resultant

obstruction of Plaintiff’s ability to practice his religious beliefs.

       104. On or about July 30, 2019, Plaintiff was actually transferred to URF, in

direct contradiction to the transfer hold recognizing that transferring Plaintiff to

another facility would inhibit his ability to practice his religion. Before being

transferred, Plaintiff spoke to Defendant Evans in attempt to cancel the transfer due

to the transfer hold, but Defendant Evans failed to intervene to prevent this transfer

that would harm Plaintiff’s ability to practice his religion.

       105. During Plaintiff’s transfer to URF, Plaintiff went all day without any

food because no Kosher meal was provided.

       106. Upon arrival at URF, Defendant Smith conducted a property review of

Plaintiff’s belongings. During this review, Defendant Smith tore up many of

Plaintiff’s personal documents, and confiscated legal papers and many other

materials that were not contraband. This included Plaintiff’s guitar, guitar




                                              25
accessories, watch, sunglasses, fan, paints, paintbrushes, shoes, MP3 player, books,

and clothing. Defendant Smith stated that Plaintiff would never get his guitar back.

       107. Defendant Smith stated that this retaliatory action was because he had

been notified by MRF officers to give Plaintiff a welcome, due to the grievances

Plaintiff had previously filed.

       108. On or about July 31, 2019, Plaintiff filed a grievance pertaining to the

actual retaliatory transfer and the resultant intentional obstruction of Plaintiff’s

ability to practice his religious beliefs. Plaintiff’s grievance was denied as a

duplicate, despite the fact that it was clearly not the same issue as Plaintiff was no

longer under a threat of retaliatory transfer, but had now indeed been transferred to

a known disciplinary facility where he would not be permitted to practice his

religious beliefs. Plaintiff’s grievance was denied by Defendant Taylor and approved

by Defendant Greason. After appealing to step three, Defendant Russell upheld the

rejection of Plaintiff’s grievance regarding the retaliatory transfer to URF.

       109. On or about August 8, 2019, Plaintiff was summoned to speak with

Warden’s Assistant Defendant Beaulieu and Defendant Thompson. During this

meeting, Plaintiff was repeatedly asked about who was contacting Lansing on his

behalf, instructed to tell them to stop contacting Lansing, and threatened that “things

would get worse” if people continued to contact Lansing.




                                          26
        110. On or about August 19, 2019, Plaintiff sent a letter to Warden

Defendant Warren, explaining the difficulties he had faced in filing legitimate

grievances. Plaintiff requested that Defendant Warren see to it that his grievances be

processed properly. No response was received and no action was taken in response

to Plaintiff’s letter.

        111. Defendant Warden Horton then assumed the position of Warden and

began denying Plaintiff’s grievances without reason. Each step Plaintiff provided

the necessary receipts and disbursements regarding his guitar yet Defendant Warden

Horton ignored them and continued to deny Plaintiff’s grievances.

        112. On or about August 20, 2019, Plaintiff was interviewed by Defendant

Balbierz during a hearing about Plaintiff’s guitar and other property. Defendant

Balbierz alleged that Plaintiff had failed to provide proof of ownership, but refused

to look at Plaintiff’s paperwork demonstrating ownership or to contact Musik Haus,

where the guitar was purchased, to verify that Plaintiff owned the guitar.

        113. On or about August 23, 2019, Plaintiff filed a grievance pertaining to

the confiscation of his guitar and retaliatory refusal to consider proof of ownership.

        114. Once admitted to URF, until at least September 1, 2019, Plaintiff was

frequently denied Kosher meals because he was not on the list to receive them.

Plaintiff repeatedly attempted to contact the Chaplain to be added to the list for

Kosher meals, but received no response.

                                          27
       115. On or about September 1, 2019, Plaintiff was still being frequently

denied Kosher meals, and Plaintiff resorted to eating non-Kosher food that violated

his religious beliefs. Plaintiff was then written up with an N.O.I. for eating a non-

Kosher meal despite claiming Jewish religious status.

       116. On or about September 15, 2019, Plaintiff filed a grievance pertaining

to property that was supposed to have been forwarded to him from MRF but which

had not arrived.

       117. On or about September 15, 2019, Defendant Newcomb approached

Plaintiff in the chow hall and asked about the outcome of the N.O.I for eating a non-

Kosher meal. Defendant Newcomb was angry that there had not been a consequence

and vowed, i.e. threatened, to follow up on it.

       118. On or about September 21, 2019, Plaintiff was woken up by Defendant

Weems entering Plaintiff’s room and tearing it apart. Defendant Weems tore the

covers off of two religious books, ripped Plaintiff’s playing cards, and confiscated

various other belongings.

       119. During this incident, Defendant Weems indicated that he had been sent

by his Sergeant because the administration was upset that Plaintiff had been writing

grievances. Defendant Weems continued to make statements such as “Apparently

you have been bothering the administration writing grievances, so this had to

happen.” and “For future reference, maybe you shouldn’t write anymore

                                          28
grievances.” This demonstrates the widespread knowledge around the facilities that

Plaintiff was engaged in constitutional protected conduct and was then asked to stop

because it was bothersome to the administration. This is common place in the

MDOC and negatively impacts prisoners ability to effectively utilize the grievance

system in the face of threats in response to their constitutionally protected conduct.

       120. After recognizing Plaintiff’s protected conduct, Defendant Weems

proceeded to write Plaintiff a class one misconduct ticket, falsely alleging that he

found six tattoo needles in Plaintiff’s footlocker. The untruthfulness of this claim is

obvious from the fact that Defendant Weems never photographed or otherwise

preserved the tattoo needles he allegedly found, Defendant Weems indicated that

Plaintiff’s footlocker was labeled with his name when in fact it had not yet been

labeled after his arrival, and Defendant Weems indicated that the footlocker was

within Plaintiff’s area of control when in fact it was outside of it.

       121. Plaintiff’s misconduct ticket was then reviewed by Defendant

Descroche. Defendant Descroche refused to consider the obvious discrepancies in

the evidence and instructed Plaintiff to plead guilty to receive a lesser punishment,

which Plaintiff refused. Defendant Descroche failed to intervene to prevent

Defendant Weems’ retaliatory action. Defendant knew of Plaintiff’s protected

conduct and furthered the ongoing retaliation against Plaintiff throughout the facility

by failing to properly investigate Plaintiff’s claims.

                                           29
       122. When Plaintiff returned to his unit, Defendant Weems approached

Plaintiff and stated “Oh, we’re not done yet.” Defendant Weems then retrieved a bin

full of Plaintiff’s belongings that were confiscated upon his arrival to URF.

Defendant Weems urged Plaintiff to throw all of his belongings into the trash, and

when Plaintiff resisted, Defendant Weems threatened to write Plaintiff another

ticket. Out of fear of further retaliation, Plaintiff complied.

       123. Defendant Weems continued to taunt Plaintiff after the conclusion of

this incident, making comments such as “Don’t go writing no grievances, now.”

       124. On or about September 21, 2019, Plaintiff filed a grievance pertaining

to Defendant Weems retaliatory actions.

       125. The next day, on or about September 22, 2019, Plaintiff asked

Defendant Weems for permission to use the restroom at approximately 2:30AM, and

Defendant Weems granted permission. However, Defendant Weems continued on

his course of ongoing retaliation and proceeded to write Plaintiff a class two

misconduct ticket, alleging that Plaintiff had been out of place without permission.

       126. Later that day, Plaintiff was reviewed by Defendant Sturm for this

misconduct ticket. Plaintiff urged Defendant Sturm to review camera footage, noting

that it would show that Plaintiff did not go to the restroom until after he had spoken

to Defendant Weems. Defendant Sturm stated that he knew this, but he upheld the

misconduct ticket anyways. Instead of investigating Plaintiff’s claims, Defendant

                                           30
Sturm refused to investigate his claim out of retaliation for Plaintiff’s protected

conduct. He stated “we will see how smart he thinks he is when we sent him to the

ease side.” Defendant Sturm failed to intervene to prevent Defendant Weems’

retaliatory action and threatened continued retaliatory actions against him.

Defendant Warden Horton

       127. On the same day, Plaintiff was in the chow hall and it was raining

outside. Plaintiff had a removable hood on his coat, and Defendant Bawkes

approached Plaintiff and said, “I bet that hood on your coat keeps you dry, huh?”

Defendant Bawkes then told Plaintiff to take the hood off of his coat and not wear it

on the way back, and to give the hood to his unit officer once he returned to his unit.

Out of fear of further retaliation, Plaintiff complied. Plaintiff was allowed to have a

coat that had a removable hood as provided by the MDOC and regulations clearly

permitted Plaintiff to wear said coat to stay dry.

       128. On or about September 23, 2019, Plaintiff was attempting to go to

collect his food and other items ordered from the store, but Defendant Magayhee

and Defendant Coullard repeatedly told Plaintiff he had to wait. Finally, at

approximately 9:30AM, Defendant Coullard granted Plaintiff permission to go

collect his items, but when he arrived, no staff were present to issue Plaintiff his

items. He returned to his unit and asked what was going on and Defendant Magayhee

and Defendant Coullard told him that they had called last call twenty minutes earlier

                                          31
and they did not know how Plaintiff had missed it. Defendant Magayhee and

Defendant Coullard deliberately delayed Plaintiff until he would be unable to collect

his items. This was done out of retaliation and as a part of the ongoing retaliation

faced by Plaintiff for utilizing his right to grieve Defendants.

       129. On or about September 25, 2019, Plaintiff went to court for a hearing

on his class one misconduct ticket for allegedly possessing tattoo needles. Plaintiff

explained to Hearing Officer Defendant Doe the history of threats and retaliation he

had received due to filing grievances, as well as the lack of evidence that he had in

fact had tattoo needles in his possession. Hearing Officer Defendant Doe not only

ignored this information, but proceeded to issue the maximum sentence allowable

for this offense, even though MDOC policy states that this sentence should be

reserved for repeat offenders. Plaintiff had never received a dangerous contraband

ticket before.

       130. On the same day, Plaintiff had a hearing on his class two misconduct

ticket for allegedly being out of place without permission. Plaintiff was seen by

Defendant Batho. Defendant Batho was immediately angry and disrespectful to

Plaintiff, and urged Plaintiff to plead guilty to receive a lesser punishment. Plaintiff

attempted to calmly explain the situation and asked Defendant Batho to review the

camera footage, but RUM Batho shouted “No! I’m not looking at no fucking

camera!” Defendant Batho indicated that he would simply ask Defendant Weems if

                                          32
Plaintiff’s story that he had asked permission to use the restroom was true, to which

Plaintiff replied that “If he lied on the ticket, obviously he will lie when you ask him.

Just look at the camera.” Again, Defendant Batho stated that he would not look at

the camera. Defendant Batho proceeded to uphold the ticket, thereby failing to

intervene to prevent Defendant Weems’ retaliatory action.

       131. On or about September 30, 2019, Defendant Newcomb was passing out

mail. Plaintiff had received grievance responses in the mail. Despite the fact that a

mail room ticket was stapled to the envelope, clearly indicating the letter had already

been searched, the letter had been torn open and the contents nearly torn in half.

Plaintiff asked who had opened his mail and Defendant Newcomb admitted that she

had, saying “Don’t worry, your grievances are still there, I didn’t take them.”

       132. On or about September 30, 2019, Plaintiff filed a grievance pertaining

to Defendant Newcomb opening his mail and tearing the contents.

       133. On or about October 4, 2019, Plaintiff was interviewed by Defendant

Sturm pertaining to his grievance filed against Defendant Weems. Defendant Sturm

denied Defendant Weems’ claims that the administration was upset with Plaintiff for

filing grievances.

       134. Upon information and belief, after Plaintiff left the meeting, Defendant

Sturm told the other officers to “watch their Ps and Qs” so they don’t get in trouble.




                                           33
       135. On or about October 14, 2019, Plaintiff was interviewed by Defendant

Thompson pertaining to his grievance filed against Defendant Newcomb. Defendant

Thompson told Plaintiff that he would not investigate because he does not care, that

he would send the grievance up the line despite any evidence to the contrary, and

that Plaintiff has no rights because he is a prisoner.

       136. From approximately October 29, 2019, until November 4, 2019,

Plaintiff’s cell was torn apart at least once per day by Defendant Behm, Defendant

Balbierz, Defendant Benson, Defendant Olmstead, and other unit officers. Plaintiff

was searched more frequently than others in his cube even though he had not

committed any misconducts to warrant such frequent searches.

       137. On or about October 30, 2019, Plaintiff’s person was inspected three

times in one hour by Defendant Collins, Defendant Gallagher, and Defendant

Myotte.

       138. There was no legitimate basis i.e. a security concern for these

inspections or shakedowns. Instead Plaintiff was singled out. These shakedowns

were done out of retaliation for Plaintiff’s protected conduct.

       139. On or about November 4, 2019, Plaintiff was informed that the Kosher

oven at URF was broken and that the URF Kosher food prep line was using an

alternative oven that was not Kosher to prepare Kosher meals. Plaintiff brought this




                                           34
to the attention of Defendant Weston, but Defendant Weston denied that this was

true.

        140. On or about December 9, 2019, Plaintiff began working on the Kosher

food prep line and Plaintiff saw firsthand that the Kosher oven was indeed broken,

and the Kosher food was being prepared in an oven that was not Kosher. Plaintiff

again notified Defendant Weston, and nothing was done to remedy the problem.

        141. On or about December 20, 2019, Plaintiff filed a grievance pertaining

to the lack of a Kosher over for Kosher meal prep.

        142. On or about December 20, 2019, Defendant Weston called Plaintiff into

his office and attempted to persuade Plaintiff to drop his grievance, but Plaintiff

refused.

        143. On or about December 25, 2019, Plaintiff was notified that he had

received a misconduct ticket. Plaintiff asked Defendant Weston what the ticket was

for and Defendant Weston smiled and said “Theft.” Defendant Weston also made a

comment to another officer, indicating that Plaintiff’s grievances would go nowhere.

        144. On or about January 5, 2020, Plaintiff received a hearing for his

misconduct ticket. The ticket was dismissed because camera footage showed that

Plaintiff was innocent.

        145. On or about January 6, 2020, Plaintiff filed a grievance pertaining to

Defendant Weston’s retaliatory action.

                                         35
       146. On or about January 17, 2020, Defendant Weston made comments to

other inmates and officers that he would “get” Plaintiff, implying a threat. That night,

at dinner, Defendant Weston came to the dining room and made threats directly to

Plaintiff, threatened to keep writing Plaintiff tickets if he continued filing grievances,

stated “I told you they wouldn’t go anywhere,” and threatened to make the Chaplain

remove Plaintiff from the Kosher diet list.

       147. On or about January 18, 2020, Defendant Weston wrote Plaintiff

another misconduct ticket, alleging that Plaintiff took a meal tray from the non-

Kosher line and then denied taking a meal tray, lying to an officer.

       148. On or about January 24, 2020, Plaintiff received a hearing for his

misconduct ticket. The ticket was dismissed because camera footage showed that

Plaintiff was innocent.

       149. On or about January 26, 2020, Defendant Weston sent a food service

employee to make Plaintiff serve non-Kosher food. Plaintiff attempted to explain

why that was unacceptable, but the worker responded “Well, that’s what happens

when you file grievances.”

       150. On or about January 28, 2020, Plaintiff spoke to the food services

supervisor about this behavior. The supervisor spoke to Defendant Weston, which

cause Defendant Weston to become even more angry. Defendant Weston pulled

Plaintiff from the Kosher food line and forced him to work on the main food line

                                           36
preparing non-Kosher meals. The food services supervisor tried to place Plaintiff

back on the Kosher line, but Defendant Weston rushed out, argued with the

supervisor, returned to Plaintiff and stated “Ha! I win, you’re working the line,” and

forced Plaintiff to work on the non-Kosher line. Fearful of further retaliation,

Plaintiff complied.

                               COUNT I
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
   (Eighth Amendment – Deliberate Indifference to Serious Medical Needs)

            (Plaintiff v. Defendants Corizon and Healthcare Officials)

       151. Plaintiff incorporates herein all the prior allegations.

       152. At all times relevant herein, Plaintiff had a clearly established right to

be free from deliberate indifference to his serious medical needs under the Eighth

Amendment to the United States Constitution.

       153. At all times relevant, Defendant Healthcare Officials were acting under

the color of law and were required to obey the laws of the United States.

       154. At all times relevant, Defendant Healthcare Officials knew Plaintiff had

a serious medical need where he had developed hernias, the hernias were protruding

from his body, and the hernias significantly interfered with Plaintiff’s ability to

urinate and defecate.




                                          37
       155. Defendant Healthcare Officials conducted two X-ray examinations,

allegedly for the purposes of identifying whether Plaintiff had a hernia, but never

provided any follow-up consultation or examination results.

       156. Rather than addressing the hernias, Defendant Healthcare Officials

placed Plaintiff on eight pills of stool softeners per day. This caused diarrhea and

even more pain. In addition, Plaintiff has suffered severe irritation as a result of

prolonged diarrhea. He has requested wipes or additional bathroom tissue to alleviate

this irritation, but these requests have been denied.

       157. Defendant Healthcare Officials have explicitly told Plaintiff on more

than one occasion that they will not treat his hernias.

       158. At all times relevant to this complaint, Defendant Corizon’s policy

makers and decision makers maintained policies and practices that condoned and

fostered the unlawful conduct of their defendant employees contracted to work in

the MDOC, thereby demonstrating deliberate indifference to the constitutional rights

of inmates.

       159. Defendants actions and inactions constituted deliberate indifference to

a serious medical need in violation of 42 U.S.C. § 1983 and Plaintiff’s rights under

the Eighth Amendment to the United States constitution to be free from cruel and

unusual punishment.




                                          38
       160. As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiff was harmed and suffered damages for his mental and emotional

injury and pain, mental anguish, humiliation, and embarrassment.

                               COUNT II
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
   (Eighth Amendment – Deliberate Indifference to Serious Medical Needs)

            (Plaintiff v. Defendants Corizon and Healthcare Officials)

       161. Plaintiff incorporates herein all the prior allegations.

       162. At all times relevant herein, Plaintiff had a clearly established right to

be free from deliberate indifference to his serious medical needs under the Eighth

Amendment to the United States Constitution.

       163. At all times relevant, Defendant Healthcare Officials were acting under

the color of law and were required to obey the laws of the United States.

       164. At all times relevant, Defendant Healthcare Officials knew Plaintiff had

a serious medical need where he had developed recurring streptococcal infections.

       165. Defendant Healthcare Officials repeatedly made statements to Plaintiff

indicating that he did not know what he was talking about and they did not need to

listen to his statements about his previous infections or the external hospital

physician’s orders.

       166. Defendant Healthcare Officials repeatedly refused to follow the orders

prescribed by an external hospital physician for treating the infection if it recurred.

                                          39
        167. Defendant Healthcare Officials repeatedly delayed transferring

Plaintiff to an external hospital when the infection recurred, leading to the

exacerbation of Plaintiff’s symptoms.

        168. Defendant Healthcare Officials at least once delayed providing Plaintiff

with his prescribed antibiotics after returning from admission to an external hospital.

        169. Defendant Healthcare Officials refused to allow Plaintiff to receive

probiotics as prescribed by an external hospital physician, despite the physician’s

explicit warning that failure to take probiotics alongside long-term antibiotics would

lead to a stomach infection. Plaintiff has developed symptoms of a stomach infection

as a result of this denial.

        170. Despite the external physician’s orders and the fact that Plaintiff’s

infection has recurred multiple times, Defendant Healthcare Officials have refused

to allow Plaintiff to see a specialist.

        171. At all times relevant to this complaint, Defendant Corizon’s policy

makers and decision makers maintained policies and practices that condoned and

fostered the unlawful conduct of their defendant employees contracted to work in

the MDOC, thereby demonstrating deliberate indifference to the constitutional rights

of inmates.

        172. Defendants actions and inactions constituted deliberate indifference to

a serious medical need in violation of 42 U.S.C. § 1983 and Plaintiff’s rights under

                                          40
the Eighth Amendment to the United States constitution to be free from cruel and

unusual punishment.

       173. As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiff was harmed and suffered damages for his mental and emotional

injury and pain, mental anguish, humiliation, and embarrassment.

                             COUNT III
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
              (First Amendment – Free Exercise of Religion)

  (Plaintiff v. Defendants Warden Patrick, Leduc, Tolley, Warden Horton, and
                                   Weston)

       174. Plaintiff incorporates herein all the prior allegations.

       175. Plaintiff is an adherent of the Jewish faith.

       176. In addition to observing the Jewish Sabbath, the tenets of the Jewish

faith also include eating only Kosher meals and observing Shabbat and holiday

services with Minyan. Plaintiff maintains a sincere belief in adhering to these tenets.

       177. Jewish inmates have a right to meals that are certified Kosher.

       178. In addition to Jewish Sabbath services, MRF offers certified Kosher

meals for Jewish inmates, as well as Shabbat and holiday services with Minyan.

MRF is the only MDOC facility that can accommodate these important tenets of the

Jewish faith.

       179. URF and other MDOC facilities offer only non-certified Kosher meals

and basic Jewish Sabbath services.
                                          41
       180. Prior to being transferred to URF, Plaintiff was under an administrative

transfer hold preventing MDOC from transferring him to another facility due to the

unique ability of MRF to accommodate Plaintiff’s religious beliefs. This

demonstrates that MDOC recognized the infringement upon Plaintiff’s religious

freedom that would result from being transferred to another facility.

       181. Defendants Leduc and Tolley explicitly sought to discredit Plaintiff’s

religious beliefs and remove the transfer hold.

       182. In direct contradiction to this transfer hold, Plaintiff was actually

transferred to URF. This directly inhibits Plaintiff’s ability to exercise his religion,

as it removed his access to certified Kosher meals, as well as Shabbat and holiday

services with Minyan, all of which were available to him at MRF.

       183. Before being transferred from MRF to URF, Plaintiff spoke to

Defendant Evans in attempt to cancel the transfer due to the transfer hold, but

Defendant Evans failed to intervene and acquiesced as a supervisor when

Defendants Leduc and Tolley sought to have Plaintiff transferred to URF despite

their knowledge that such a transfer would severely restrict Plaintiff’s ability to

freely exercise his religious beliefs.

       184. In order for Plaintiff to be transferred from MRF to URF, the transfer

would have to be approved by Warden Warren and Warden Horton. Accordingly,

these Defendants failed to intervene and acquiesced as supervisors when Defendants

                                          42
Leduc and Tolley sought to have Plaintiff transferred to URF despite their

knowledge that such a transfer would severely restrict Plaintiff’s ability to freely

exercise his religious beliefs.

       185. Even if there were valid interests supporting MDOC’s decision to

transfer Plaintiff to URF, such a decision is unconstitutional where there are less

restrictive alternatives available which demonstrate that the decision was an

exaggerated response to the valid interests.

       186. Any legitimate need for a bed at MRF could have been satisfied by

transferring a non-Jewish inmate whose rights would not be impinged, and the

transfer hold demonstrated MDOC’s ability to refrain from impinging on Plaintiff’s

rights without sacrificing their legitimate interests.

       187. Defendants       intentionally,        knowingly,   maliciously,   recklessly,

unreasonably, and/or gross negligently violated Plaintiff’s First Amendment right to

the free exercise of religion when they disregarded the transfer hold and transferred

Plaintiff from MRF to URF.

                                COUNT IV
          VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
            (First Amendment – Retaliation for Protected Conduct)

(Plaintiff v. Defendants Leduc, Russell, Evans, Taylor, Tolley, Greason, Steece,
Beaulieu, Thompson, Batho, Descroche, Bawkes, Sturm, Hearing Officer Doe,
  Smith, Balbierz, Newcomb, Weems, Coullard, Magayhee, Olmstead, Behm,
                Benson, Collins, Gallagher, Myotte, and Weston)

       188. Plaintiff incorporates herein all the prior allegations.
                                              43
       189. The First Amendment prohibits retaliation for protected speech or

conduct.

       190. At all times relevant herein, Defendants were acting under the color of

law and were required to obey the laws of the United States.

       191. Plaintiff engaged in constitutionally protected conduct when he filed

grievances against MDOC for his legitimate concerns.

       192. In    retaliation   for   Plaintiff’s   protected   conduct,    Defendants

intentionally, knowingly, maliciously, recklessly, unreasonably, and/or gross

negligently retaliated against Plaintiff in attempt to deter him from continuing to

engage in the protected conduct.

       193. Defendants transferred Plaintiff to another facility so as to deliberately

inhibit his ability to freely exercise his religion, denied Plaintiff access to food that

satisfies the requirements of his religious beliefs, improperly confiscated or damaged

Plaintiff’s personal property, filed and upheld false misconduct charges against

Plaintiff which resulted in an unjustified loss of privileges, and conducted excessive

and unreasonable searches of Plaintiff’s person and cell. This was done to Plaintiff

without consent, probable cause, legal justification, just cause, or any other legally

valid reason.

       194. Such retaliation would serve as a deterrent to a person of ordinary

firmness from engaging in the protected conduct.

                                           44
        195. The retaliation was motivated at least in part by the protected conduct.

        196. There was a causal connection between Plaintiff’s constitutionally

protected conduct and the adverse retaliatory actions taken by Defendant against

Plaintiff.

        197. As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiff was harmed and suffered damages for his mental and emotional

injury and pain, mental anguish, humiliation, and embarrassment.

                                COUNT V
             VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                      (Conspiracy to Deprive of Rights)

 (Plaintiff v. Defendants Leduc, Evans, Russell, Taylor, Tolley, Greason, Steece,
 Beaulieu, Thompson, Batho, Descroche, Bawkes, Sturm, Hearing Officer Doe,
   Smith, Balbierz, Newcomb, Weems, Coullard, Magayhee, Olmstead, Behm,
                 Benson, Collins, Gallagher, Myotte, and Weston)

        198. Plaintiff incorporates herein all the prior allegations.

        199. At all times relevant, Plaintiffs had a clearly established right to be free

from conspiracy to violate his constitutional right to be free from retaliation for

engaging in protected conduct.

        200. At all times relevant herein, Defendants were acting under the color of

law    and     were   required   to   obey      the   laws   of   the   United    States.

Defendants agreed to retaliate against Plaintiff for his engagement in protected

conduct.



                                           45
       201. Defendant Officers’ actions demonstrate a broad conspiracy to deprive

Plaintiff of his constitutional rights. On multiple occasions, individual defendants

carrying out retaliatory actions against Plaintiff made verbal comments that the

retaliation was a result of other defendants indicating that Plaintiff had been filing

grievances. In addition, Plaintiff has repeatedly sought assistance from supervisors,

up to and including the Warden’s of MRF and URF and their staff, and no assistance

has been granted. Given the wide range of coordinated retaliatory actions taken

against Plaintiff, and the many people who have turned a blind eye to Plaintiff’s

suffering, it is apparent that Defendants conspired to deprive Plaintiff of his rights.

       202. Defendant Officers’ actions and inactions constitute an impermissible

conspiracy to deprive an individual of their rights to be free from retaliation for

protected conduct in violation of 42 U.S.C § 1983 and the First Amendment to the

United States Constitution.

       203. As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiff was harmed and suffered damages for his physical, mental,

emotional injury and pain, mental anguish, humiliation, and embarrassment.

                              PRAYER FOR RELIEF
      WHEREFORE, Plaintiff, CAMERON TIETZ, demands judgment and prays

for the following relief, jointly and severally, against all Defendants:




                                          46
            a.     Injunctive relief compelling the immediate transfer of Plaintiff
                   back to Macomb Correctional Facility where he can enjoy the

                   freedom to exercise his religious beliefs;
            b.     Full and fair compensatory damages in an amount to be
                   determined by a jury;

            c.     Punitive damages in an amount to be determined by a jury;
            d.     Reasonable attorney’s fees and costs of this action; and
            e.     Any such other relief as appears just and proper.

                                 JURY DEMAND
      Plaintiff hereby demands a trial by jury of all triable issues, per Fed. R. Civ.
P. 38(b).


                                       Respectfully Submitted,
                                       EXCOLO LAW, PLLC

Dated: June 29, 2020                   /s/ Solomon M. Radner
                                       Solomon M. Radner (P73653)
                                       Attorney for Plaintiff
                                       26700 Lahser Road, Suite 401
                                       Southfield, MI 48033
                                       (866) 939-2656
                                       sradner@excololaw.com




                                         47
